United States Court of Appeals
                                                                   Fifth Circuit
                                                                F I L E D
                   UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                  February 23, 2007

                                                            Charles R. Fulbruge III
                                                                    Clerk
                              No. 06-50734
                            Summary Calendar


                      UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee,

                                   versus

                      PEDRO ALEJANDRO ANCHONDO,

                                                   Defendant-Appellant.


           Appeal from the United States District Court
                 for the Western District of Texas
                          (3:05-CR-2757-1)


Before DAVIS, BARKSDALE, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Pedro Alejandro Anchondo pleaded guilty to one charge of bank

robbery and was sentenced to 151 months in prison.      He contends his

sentence is unreasonable because it was more harsh than his co-

defendant’s and exceeds the sentencing aims of 18 U.S.C. § 3553.

     Anchondo’s parity argument is unavailing.        See United States

v. Duhon, 440 F.3d 711, 721 (5th Cir. 2006) (“the need to avoid

disparity ... [concerns] similarly-situated defendants nationwide

rather   than   disparity   with    [Anchondo’s]   differently-situated


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
codefendant”), petition for cert. filed (18 May 2006) (No. 05-

11144).   Considering Anchondo’s sentence was at the bottom of the

career-offender guideline’s range, U.S.S.G. § 4B1.1, he fails to

show it was unreasonable under § 3553.       See United States v.

Alonzo, 435 F.3d 551, 554 (5th Cir. 2006).

                                                          AFFIRMED




                                 2